MEMORANDUM OF DECISION.
The employee, Shirley E. Strickland, appeals from a pro forma judgment of the Superior Court (Androscoggin County) confirming a denial of compensation to the employee, by the Workers’ Compensation Commission. We dismiss the appeal as untimely filed.
The employee moved in Superior Court on August 3, 1981, for a pro forma decree. The resulting pro forma decree was entered on the docket on August 18, 1981. Under 39 M.R.S.A. § 103 (repealed by P.L.1981, e. 514, § 5, effective September 18, 1981) an appeal from a pro forma decree is taken by filing a notice of appeal within 10 days of the entry of such decree. Young v. Sturdy Furniture Co., Me., 441 A.2d 320 (1982); Begin v. Jerry’s Sunoco, Inc., Me., 435 A.2d 1079, 1081 (1981). The notice of appeal in the present case was filed on August 31, 1981, thirteen days after the entry of the pro forma decree. Friday, August 28, 1981 was the last day for filing a timely notice of appeal.
The entry is:
Appeal dismissed.
Further ordered that the employer pay to the employee an allowance for counsel fees in the amount of $100.00, together with his reasonable out-of-pocket expenses for this appeal.
All concurring.